UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
ALEXIS MARQUEZ,
                                                               :
                           Plaintiff,                              ORDER
                                                               :
                  -v.-
                                                               :   18 Civ. 7315 (ALC) (GWG)

DOUGLAS HOFFMAN, et al.,                                      :

                           Defendants.                         :
---------------------------------------------------------------x
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

        With regard to Docket # 205, the stay briefing schedule is within the order of reference to
the undersigned. This is true notwithstanding the fact that Judge Carter at one point ruled on the
scheduling of the stay briefing. See Order, dated October 1, 2019 (Docket # 159). The Court
notes that the deadline set in Judge Carter’s October 1 Order for plaintiff’s opposition to stay,
October 30, 2019, in fact has never been extended. Judge Carter’s later Order of October 11,
2019 (Docket # 167), did not extend the stay briefing deadlines. Thus, the October 30, 2019,
deadline expired without plaintiff opposing the stay and the request for an extension of the stay
opposition deadline contained in Docket # 205 comes two months late.

        The Court initially tied the briefing on the stay motion to the briefing on the motion to
dismiss at a time when the Court had no reason to believe that the merits briefing would be so
drawn out. The stay is on a different footing, however, and should be resolved well in advance
of the date proposed in Docket # 205.

       If the plaintiff does not wish to consent to the stay, any opposition shall be filed by
January 21, 2020. Any reply may be filed by January 28, 2020. Opposition and replies may be
made by letter. The request for an extension of the briefing schedule on the motion to dismiss
remains before Judge Carter.

        Counsel for defendants shall provide a copy of this Order to plaintiff by email forthwith.

SO ORDERED.

Dated: December 30, 2019
       New York, New York
Copy sent to:

Alexis Marquez
P.O. Box 250071
New York, New York 10025




                           2
